Title: To George Washington from William Crawford, 6 March 1775
From: Crawford, William
To: Washington, George



Dr Sir
Stewarts Crossings [Pa.] March the 6th 1775

Yours by Dotr Connalys man dated Feby 24th I am sory for your in Convenency in regard to your carying on your improvements on your Land as you seem to have bad Luck.
any sarvice I can be of two you it shall be don with Cheerfullness.

Mr Cleveland told me he bought a nough for him and the hands imployd.
and Baicon as much as was wanting axs hoes and such Tools what was wanting I Shall see Provided for you and as I think Val. will be with you befor my son you and him can fix on what will be wanting You seemd to be at a Loos for som Person to help out with your Sarvants I cold not help you to a better hand than my son ho has com down for that porpose to asist your People out he is usd to Traveling and may be of som Sarvice in hastning there march out I have orderd him to be steedy to Each order you shall think proper to give him till he arives here and then I shall see them set out from here my self and see that they are fited out with what they may as far as in my Power. ⟨Sceem⟩ that Mr Simpon of in regard to the County town. Your place is Very near the senter of the Country now but when the Country coms to be more Setled then your Cheertees Land will be near the senter of the Setlement but that will be a Matter to be Setled when the Line is Determnd between the two Provinces till then I do not think it will be worth while to do any thing about it.
Inclosed you have two plats which you must fix Warrants to your Self, and the dats also of the Warrants.
They Land on the river I mentioned to you two men is Disputing with me about it they are Living on the Land and intend to give me som Trouble about it in your Letter seem not willing to Enter into any Disput If I can have the matter Setled so as to sute you I will and if not I will Lay it on Land that will sute you as I now of som that has no person Living on it or but meer Trifling improvements that can be Easeyly setled.
The Land in the 2 plats is very good Land on the Little Kanaway as you cold Wish your other plat shall be sent to you by the first opertunity cold not get it run out now. I am sir your most Hume Sarvant

W. Crawford

